Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 1 of 6 PageID #: 4294



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

    BIOGEN INTERNATIONAL GMBH and
    BIOGEN MA INC.,

                  Plaintiffs,
                                                       C.A. No. 1:17-cv-116-IMK
           v.

    MYLAN PHARMACEUTICALS INC.,

                  Defendant.



              DEFENDANT’S EXPERT WITNESS BIOGRAPHICAL SKETCHES

         A.     BENJAMIN M. GREENBERG, M.D.

         Dr. Benjamin Greenberg received a Bachelor of Arts in History of Medicine and a Master

  of Health Science in Molecular Microbiology and Immunology from Johns Hopkins School of

  Public Health in 1997. He received his M.D. from Baylor College of Medicine in 2001. Dr.

  Greenberg completed his residency in Neurology in 2005 and was a postdoctoral fellow in

  Microbiology and Immunology from 2005 to 2007 at Johns Hopkins School of Public Health.

  From 2005 to 2008 he also held academic appointments and was a practicing neurologist while at

  Johns Hopkins. Dr. Greenberg is currently a Professor in the Department of Neurology and the

  Department of Pediatrics at the University of Texas Southwestern, as well as a practicing

  neurologist at hospitals associated with the University of Texas Southwestern. He serves as the

  Director of three different programs at the University of Texas Southwestern, including the

  Multiple Sclerosis Program, the Transverse Myelitis and Neuromyelitis Optica Program, and the

  Pediatric CONQUER Program.
Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 2 of 6 PageID #: 4295



         Dr. Greenberg is currently involved with clinical and translational research projects,

  including overseeing a translational research program that identifies novel biomarkers of disease

  in patients with multiple sclerosis. His research has resulted in over 110 publications and

  presentations on more than 50 occasions at national and international scientific meetings. Dr.

  Greenberg has served as the principal investigator on numerous interventional and observational

  multiple sclerosis clinical trials and coordinated the activities of phase 1, phase 2, phase 3, and

  phase 4 clinical trials.   He has been a reviewer for multiple journals, including European

  Neurology, Neurology, Annals of Neurology, Journal of Neurology, Journal of Immunology, and

  Multiple Sclerosis Journal.

         Dr. Greenberg is expected to testify regarding the invalidity of the asserted claims of United

  States Patent No. 8,399,514 (“the ’514 patent”), on issues including invalidity of the claims due to

  obviousness, the lack of any secondary considerations of nonobviousness including, for example,

  unexpected results or satisfaction of any long-felt but unmet need, the lack of written description,

  and the failure to enable the claims.

         B.      NEAL M. DAVIES, BSC(PHARM), PH.D., R.PH.

         Dr. Neal Davies received an undergraduate degree in Pharmacy from the University of

  Alberta in 1991 and completed a Ph.D. in pharmaceutical sciences, specializing in

  pharmacokinetics, at the University of Alberta in 1996.         His post-doctoral training was in

  pharmacology and toxicology at the University of Calgary. Dr. Davies has held academic

  positions at the University of Sydney in the Faculty of Pharmacy and at Washington State

  University in the College of Pharmacy, and he was previously Dean of the Faculty of Pharmacy at

  the University of Manitoba. Dr. Davies is currently Dean and Professor in the Faculty of Pharmacy

  and Pharmaceutical Sciences at the University of Alberta. He maintains an active research
Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 3 of 6 PageID #: 4296



  program focused on pharmacokinetics and drug delivery as well as basic and clinical

  pharmaceutical sciences. Dr. Davies’s academic work has been cited over 10,000 times and has

  been disseminated broadly through numerous journal publications, three books and book chapters,

  abstracts, and invited conference presentations. Dr. Davies also serves as a reviewer and is on the

  editorial board of several pharmaceutical and pharmacological science journals.

         Dr. Davies is expected to testify regarding the invalidity of the asserted claims of the ’514

  patent, on issues including the lack of any secondary considerations of nonobviousness such as,

  for example, unexpected success.

         C.      ROBERT MAKUCH, PH.D.

         Dr. Robert Makuch received a Bachelor of Arts in Mathematics from the University of

  Connecticut in 1972 and a Master’s Degree in Mathematics from the University of Washington in

  1974. He obtained his Master of Philosophy in Biostatistics from Yale University in 1976, and

  Doctor of Philosophy in Biostatistics from Yale University in 1977. Dr. Makuch has been a

  tenured Full Professor in the Department of Biostatistics at Yale University’s School of Medicine

  since 1990. He is also the creator and current Director of the Regulatory Affairs Program and

  Chairman of the Regulatory Affairs Advisory Board at Yale University. From 2002 to 2007, he

  was appointed to serve as a Special Government Employee to the Food and Drug Administration

  to support its analysis and interpretation of clinical trials and epidemiologic studies. Dr. Makuch

  has also advised foreign government regulators on their own regulatory frameworks, including

  over 11 years of intensive training for senior delegations of the Chinese Food and Drug

  Administration. In addition, he has advised many pharmaceutical companies and has served on

  their global regulatory drug advisory boards and drug development committees. Dr. Makuch’s

  research has focused primarily on the design, conduct, analysis, and interpretation of clinical and
Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 4 of 6 PageID #: 4297



  preclinical data obtained from preclinical experiments, clinical trials, and epidemiologic studies.

  He is an author or co-author on over 200 peer-reviewed publications, and has given numerous

  presentations on these topics at national and international meetings, universities, and government

  agencies.

         Dr. Makuch’s anticipated testimony will concern the invalidity of the asserted claims of

  the ’514 patent, including the lack of any secondary considerations of nonobviousness such as, for

  example, unexpected success.

         D.      MR. IVAN HOFMANN

         Mr. Ivan Hofmann graduated from the University of Notre Dame magna cum laude in 1994

  with a Bachelor of Business Administration, double majoring in Economics and Accounting. He

  is currently the Vice President and Managing Director at Gleason IP, which is an economic,

  accounting, and financial consulting firm. Mr. Hofmann is a Certified Public Accountant and a

  Certified Licensing Professional, a designation granted by the Licensing Executives Society to

  professionals with demonstrated knowledge and experience in the areas of intellectual property

  and licensing. He has extensive work experience in the pharmaceutical and life sciences industry,

  having performed financial and economic analysis for hundreds of prescription pharmaceutical

  and biologic products, covering virtually every major therapeutic class of drugs. Mr. Hofmann

  has served as an expert in numerous matters involving the pharmaceutical and life sciences

  industry that have involved the role of brand versus generic competition. He has been designated

  as a testifying expert in federal and state courts, the United States International Trade Commission,

  the Patent Trial and Appeal Board, and on matters before various domestic and international

  arbitration panels. Mr. Hofmann has also been engaged by the United States Patent and Trademark
Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 5 of 6 PageID #: 4298



  Office and the Office of the Solicitor as an expert to analyze and testify on economic issues

  involving intellectual property.

         Mr. Hofmann’s anticipated testimony will concern the invalidity of the asserted claims of

  the ’514 patent, including the lack of any secondary considerations of nonobviousness such as, for

  example, commercial success.



  Dated: January 16, 2020                           By: /s/ William J. O’Brien
                                                        Gordon H. Copland (WV Bar #0828)
  Of Counsel:                                           gordon.copland@steptoe-johnson.com
                                                        William J. O’Brien (WV Bar # 10549)
  Shannon M. Bloodworth                                 william.obrien@steptoe-johnson.com
  SBloodworth@perkinscoie.com                           Adam S. Ennis (WV Bar #10702)
  Brandon M. White                                      adam.ennis@steptoe-johnson.com
  BMWhite@perkinscoie.com                               STEPTOE & JOHNSON PLLC
  Michael A. Chajon                                     400 White Oaks Boulevard
  MChajon@perkinscoie.com                               Bridgeport, WV 26330
  700 Thirteenth Street, N.W., Suite 600                Phone: (304) 933-8000
  Washington, D.C. 20005-3960
  Phone: (202) 654-6200                             Attorneys for Defendant
  Facsimile: (202) 654-6211                         MYLAN PHARMACEUTICALS INC.

  David L. Anstaett
  DAnstaett@perkinscoie.com
  Emily J. Greb
  EGreb@perkinscoie.com
  PERKINS COIE LLP
  33 East Main Street, Suite 201
  Madison, WI 53703
  Phone: (608) 663-7460

  Courtney M. Prochnow
  CProchnow@perkinscoie.com
  PERKINS COIE LLP
  633 W. 5th Street, Suite 5850
  Los Angeles, CA 90071
  Phone: (310) 788-9900
Case 1:17-cv-00116-IMK-JPM Document 323 Filed 01/16/20 Page 6 of 6 PageID #: 4299



                                   CERTIFICATE OF SERVICE



         I hereby certify that on January 16, 2020, I filed the foregoing DEFENDANT’S EXPERT

  WITNESSES BIOGRAPHICAL SKETCHES with the CM/ECF system, which will cause notice

  of the filing to be served on the following counsel of record:

   Andrew E. Renison                                 James F. Companion
   Andrew.renison@finnegan.com                       jfc@schraderlaw.com
   James B. Monroe                                   Sandra K. Law
   James.monroe@finnegan.com                         skl@schraderlaw.com
   Li Feng                                           Frank X. Duff
   li.feng@finnegan.com                              fxd@schraderlaw.com
   Sanya Sukduang                                    SCHRADER, BYRD & COMPANION, PLLC -
   Sanya.sukduang@finnegan.com                       WHEELING
   Jeanette M. Roorda                                The Maxwell Centre, Suite 500
   Jeanette.roorda@finnegan.com                      32-20th Street
   Paul W. Browning                                  Wheeling, WV 26003
   paul.browning@finnegan.com
   Lauren J. Dowty
   lauren.dowty@finnegan.com
   Laura P. Masurovsky
   laura.masurovsky@finnegan.com
   Aaron G. Clay
   aaron.clay@finnegan.com
   John E. Nappi
   john.nappi@finnegan.com
   Eric J. Fues
   eric.fues@finnegan.com
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   901 New York Ave., NW
   Washington, DC 20001



   Dated: January 16, 2020                           /s/ William J. O’Brien
